Case 1:21-cv-04564-JPC Document 1-1 Filed 05/21/21 Page 1 of 18




          EXHIBIT A
FILED: ROCKLAND COUNTY CLERK 04/12/2021 11:34 AM                                                  INDEX NO. 031871/2021
NYSCEF DOC. NO. 1Case 1:21-cv-04564-JPC Document 1-1 Filed 05/21/21 Page 2 of 18NYSCEF: 04/12/2021
                                                                     RECEIVED




          SUPREME COURT OF THE STATE OF NEW YORK
          COUNTY OF ROCKLAND
          ----------------------------------------------------------------------x
          TIMOTHY KREBS,
                                                       Plaintiff,
                                                                                    SUMMONS
          -against-

                                                                                    Venue based upon
                                                                                    Defendant’s place of
                                                                                    business: Orangetown, NY
          CHROMALLOY GAS TURBINE LLC,
          CHROMALLOY, INC., SEQUA CORPORATION,
          BRIAN COSTA, AND
          THE CARLYLE GROUP,
                                                       Defendants.
          ----------------------------------------------------------------------x
                   To the above-named Defendants:
                  YOU ARE HEREBY SUMMONED and required to serve upon Plaintiff an answer to

          this complaint in this action within twenty days after service of this summons, exclusive of the

          day of service, or within thirty days after service is complete if this summons is not personally

          delivered to you within the State of New York. In case of your failure to answer, judgment will

          be taken against you by default for the relief demanded in the complaint.

                  The nature of this action is for damages, declaratory and injunctive relief, for the

          wrongful and unlawfully discriminatory termination of Plaintiff’s employment and non-

          payment of a promised severance.

          Dated: Stony Point, New York
                 April 9, 2021

                                                                                   /S /
                                                                        ____________________________
                                                                        MICHAEL DIEDERICH, JR., ESQ.
                                                                        Attorney for Plaintiff
                                                                        DIEDERICH LAW OFFICE
                                                                        361 Route 210
                                                                        Stony Point, NY 10980
                                                                        (845) 942-0795
                                                                        Mike@DiederichLaw.com




                                                              1 of 14
FILED: ROCKLAND COUNTY CLERK 04/12/2021 11:34 AM                                                 INDEX NO. 031871/2021
NYSCEF DOC. NO. 1Case 1:21-cv-04564-JPC Document 1-1 Filed 05/21/21 Page 3 of 18NYSCEF: 04/12/2021
                                                                     RECEIVED




          SUPREME COURT OF THE STATE OF NEW YORK
          COUNTY OF ROCKLAND
          ----------------------------------------------------------------------x
          TIMOTHY KREBS,
                                                       Plaintiff,


          -against-

                                                                                    COMPLAINT

          CHROMALLOY GAS TURBINE LLC,
          CHROMALLOY, INC., SEQUA CORPORATION,
          BRIAN COSTA, AND
          THE CARLYLE GROUP,
                                                       Defendants.
          ----------------------------------------------------------------------x

                  Plaintiff TIMOTHY KREBS, through the undersigned counsel MICHAEL D.

          DIEDERICH, JR., complains of the DEFENDANTS as follows:

                                                         THE PARTIES
                  1.       Plaintiff Timothy Krebs is, and was at all times relevant herein, citizen of the

          United States and a resident of the town of Warwick, County of Orange, State of New York.

                  2.       Defendant Chromalloy Gas Turbine LLC, upon information and belief, is and at

          all times relevant herein was, a business corporation organized and existing under the laws of

          the State of New York, with corporate offices located at 330 Blaisdell Road, Orangeburg NY

          10962, located in the Town of Orangetown, County of Rockland, State of New York.

                  3.       Defendant Chromalloy, Inc., upon information and belief, is and at all times

          relevant herein was, a business corporation organized and existing under the laws of the State

          of Florida, with corporate offices located at 3999 RCA Blvd., Palm Beach Gardens, FL 33410.

                  4.       Defendant Sequa Corporation, upon information and belief, is and at all times

          relevant herein was, a business corporation organized and existing under the laws of the State




                                                              2 of 14
FILED: ROCKLAND COUNTY CLERK 04/12/2021 11:34 AM                                              INDEX NO. 031871/2021
NYSCEF DOC. NO. 1Case 1:21-cv-04564-JPC Document 1-1 Filed 05/21/21 Page 4 of 18NYSCEF: 04/12/2021
                                                                     RECEIVED




          of New York, with corporate offices located at 330 Blaisdell Road, Orangeburg NY 10962.

                 5.      Defendant The Carlyle Group, upon information and belief, is and at all times

          relevant herein was, a business corporation organized and existing under the laws of the State

          of Delaware, with corporate offices located in Washington, DC.

                 6.      Upon information and belief, Defendants Chromalloy Gas Turbine LLC,

          Chromalloy Inc., Sequa Corporation and The Carlyle Group (together “Defendant” or

          “Chromalloy”), are joint enterprises, joint employers and/or integrated employers and/or

          successors in interest.

                 7.      Defendant Brian Costa, upon information and belief, is the President of one of

          Defendant’s corporate entities, and aided and abetted in the wrongful termination of Plaintiff’s

          employment, in violation of New York State law.

                 8.      Chromalloy is an employer within the meaning of 42 U.S.C. § 2000e-(b).

                 9.       Upon information and belief, Chromalloy, at all times herein relevant, been

          authorized to conduct business in New York State.

                                             FACTUAL ALLEGATIONS
                 A. Overview
                 10.      Plaintiff became an employee of Chromalloy on October 7, 1991.

                 11.      Plaintiff is 63 years old.

                 12.      Plaintiff suffered a stroke in 2014.

                 13.      Defendant began scheduling and preparing for the shut-down of the facility

          Plaintiff had been working at, namely, Chromalloy Middletown (hereinafter “Facility”), located

          at 105 Tower Drive, Middletown, NY 10940, in or around 2019.

                 14.     Defendant terminated Plaintiff’s employment on or about May 3, 2019.

                 15.     Upon information and belief, the reason for Plaintiff’s termination was his age




                                                       3 of 14
FILED: ROCKLAND COUNTY CLERK 04/12/2021 11:34 AM                                                INDEX NO. 031871/2021
NYSCEF DOC. NO. 1Case 1:21-cv-04564-JPC Document 1-1 Filed 05/21/21 Page 5 of 18NYSCEF: 04/12/2021
                                                                     RECEIVED




          and Chromalloy’s perception and/or record of Plaintiff’s ADA-qualifying disability, and

          Defendant’s refusal to have an interactive dialogue regarding its perceptions regarding

          Plaintiff’s prior stroke-related disability and continuing-yet-manageable impairments.

                  B. Plaintiff’s years with Defendant Company
                  16.     For 27 ½ years, Plaintiff had worked for Chromalloy.

                  17.     Plaintiff at all times viewed himself as a valued and trusted Chromalloy

          employee.

                  18.     In 2012, when Chromalloy released the existing facilities manager at Facility in

          Middletown, New York, Plaintiff was offered to take over the position until upper management

          decided what they were going to do regarding the shut-down and closure of the Facility.

                  19.     Defendant’s management accepted Plaintiff’s offer.

                  20.     Plaintiff continued on as both Purchasing Manager and Facilities Manager at the

          Facility.

                  21.     Plaintiff was paid no additional compensation for his increased work duties and

          responsibilities.

                  22.     During his entire time working for Defendant, Plaintiff was an exemplary

          employee who had no disciplinary problems.

                  23.     Chromalloy has acknowledged that Plaintiff was a “valued and long-term

          employee.”

                  C. Discrimination—Perceived Disability from a stroke
                  24.     Plaintiff became completely disabled, temporarily, when he suffered a severe

          stroke (subarachnoid hemorrhage) in 2014.

                  25.     This cerebral injury had severe immediate effects upon Plaintiff when the stroke

          occurred, but within a relatively short period of time Plaintiff fortunately substantially




                                                       4 of 14
FILED: ROCKLAND COUNTY CLERK 04/12/2021 11:34 AM                                                INDEX NO. 031871/2021
NYSCEF DOC. NO. 1Case 1:21-cv-04564-JPC Document 1-1 Filed 05/21/21 Page 6 of 18NYSCEF: 04/12/2021
                                                                     RECEIVED




          recovered from most of the stroke’s impairments with continuing-yet-manageable impairments.

                  26.       After he felt he had sufficiently recovered from the worst impairments of the

          stroke, and out of a sense of loyalty and duty to Chromalloy, Plaintiff returned to work earlier

          than advised by his health care providers, in order to assist Chromalloy with its business

          activities.

                  27.       However, upon information and belief, Chromalloy had developed biased

          perceptions relating to Plaintiff’ s medical condition and the effects of his stroke, which

          resulted in disability-related bias against him.

                  28.       As further indication of disability bias, on more than one occasion, the HR

          Manager from Orangeburg stated that considering Mr. Krebs’ health, she was concerned about

          him being at the Middletown Facility alone, and as a result, Plaintiff received visits by

          Chromalloy personnel on a fairly regular basis during 2019.

                  29.       Additionally, because strokes are commonly associated with older workers,

          Chromalloy bias against Plaintiff also reflected age discrimination, and Defendant took adverse

          employment actions against Plaintiff because of his age.

                  30.       Upon information and belief, while employed at Chromalloy, Plaintiff was

          significantly older (by much more than 10 years) that all other Chromalloy workers.

                  31.       Accordingly, upon information and belief Plaintiff was discriminated against by

          Chromalloy on the basis of a) his age, b) his disability (or perceived disability(ies)) and also c)

          in retaliation for taking self-protective (and Chromalloy-protective) actions relating to his age

          and disability.

                  D. Pretext to justify the Discrimination/Retaliation against Plaintiff
                  32.       Chromalloy has asserted the pretext that Plaintiff “resigned” his employment.

                  33.       Plaintiff did not resign.




                                                        5 of 14
FILED: ROCKLAND COUNTY CLERK 04/12/2021 11:34 AM                                                   INDEX NO. 031871/2021
NYSCEF DOC. NO. 1Case 1:21-cv-04564-JPC Document 1-1 Filed 05/21/21 Page 7 of 18NYSCEF: 04/12/2021
                                                                     RECEIVED




                  34.     Moreover, Plaintiff was informed by senior management about Chromalloy’s

          needs regarding the Facility (its operation still found on the web, with “Indeed” reviews posted
                                                 1
          as recently as March and April 2019 ).

                  35.     Plaintiff expressed his willingness to keep working at the Facility through the

          expiration of Chromalloy’s lease.

                  36.     Chromalloy’s stated in its response to Plaintiff’s EEOC Claim:

                                  “In the spring of 2017, Chromalloy decided to close its facility in
                                  Middletown, New York, the facility where Mr. Krebs had worked for
                                  many years. It was anticipated that it would take a number of months to
                                  complete the closure process.”

                  37.     Chromalloy further stated in its response to Plaintiff’s EEOC Claim that it:

                                  “Offered Mr.Krebs the option of accepting a different position at its
                                  Orangeburg, New York facility or remaining in his then current position
                                  in Middletown until it closed.”

                  38.     Plaintiff was told he was needed at the Middletown facility because of his years

          of experience and he was both the Facility’s Manager and Purchasing Manager.

                  39.     In these positions, Plaintiff was critical to efficient closure of the Facility.

                  40.     Plaintiff did not relocate to Chromalloy’s Orangeburg location, because of what

          Chromalloy officials informed him were Defendant’s various corporate needs.

                  41.     In late 2018, Jim Langelotti (VP Finance) said during a telephone meeting with

          Plaintiff, “if the [Facility] lease isn't up for 2 years (December 2020), then let’s drag it out over

          the next 24 months.”

          1
           Online reviews on “Indeed: of regarding Chromalloy’s Middletown operation (the Facility) include one
          as follows:
                   MACHINE OPERATOR (Former Employee) – Middletown, NY – April 22, 2019
                   “***The management was very professional and fair with their employees. Enjoyed working
                   here.”
          Thus, it appears that Mr. Krebs’ work there resulted in Chromalloy’s looking good to the outside world.
          In contrast, note that the Indeed reviews did NOT have favorable comments regarding Chromalloy’s HR
          Department (as run by Ms. Saundra McGuckian).




                                                        6 of 14
FILED: ROCKLAND COUNTY CLERK 04/12/2021 11:34 AM                                                 INDEX NO. 031871/2021
NYSCEF DOC. NO. 1Case 1:21-cv-04564-JPC Document 1-1 Filed 05/21/21 Page 8 of 18NYSCEF: 04/12/2021
                                                                     RECEIVED




                    42.   Based on Langelotti's comment about dragging the closure out for 2 years, and

          comments from the project manager that “Tim's wish was coming true,” Plaintiff chose to

          remain (and was allowed to remain) at the Facility. (Project Manager Brian Nelson even joked

          with Plaintiff about how lucky Plaintiff was to stay at the Facility for another 2 years.)

                    43.   Plaintiff spoke with Dee Sinski, East Coast Regional HR Manager, who told him

          that under the circumstances Plaintiff would receive severance pay if he decided to retire.

                    44.   Later, however, to Plaintiff’s complete surprise, Plaintiff was told by Saundra

          McGuckian (after the fact) that this assurance of severance pay by Ms. Sinski was “incorrect.”

                    45.   This “after the fact” statement, utterly contrary to Plaintiff’s understanding of

          the express and implied agreements he had with Defendant, was very distressing to Plaintiff.

                    46.   Thereafter, Plaintiff wrote a letter and email to President Brian Costa but

          received no response.

                    47.   Soon thereafter, Plaintiff started having panic attacks, anxiety and feeling undue

          stress.

                    48.   Ms. McGuckian attempted to pressure Plaintiff into making a decision that

          contradicted what Defendant had previously agreed with Plaintiff. She was bullying Plaintiff,

          fully aware of his disabilities and vulnerabilities.

                    49.   Chromalloy’s management, including Director of Operations, Sean Morrison

          and Project Manager, Brian Nelson, appeared to be in full agreement that Plaintiff would

          remain at the Facility in Middletown, and then retire with a severance if retirement was what

          Plaintiff desired to do.

                    50.   It was only the new and uninformed HR person, Ms. McGuckian, who stated,

          after the fact, that she regarded Plaintiff’s staying employed with Chromalloy at its Middletown




                                                        7 of 14
FILED: ROCKLAND COUNTY CLERK 04/12/2021 11:34 AM                                                INDEX NO. 031871/2021
NYSCEF DOC. NO. 1Case 1:21-cv-04564-JPC Document 1-1 Filed 05/21/21 Page 9 of 18NYSCEF: 04/12/2021
                                                                     RECEIVED




          facilities as “a resignation.” This was an unreasonable assumption on Ms. McGuckian’s part.

                  51.     Plaintiff’s understanding was that he was simply following through with

          working on dismantling the Facility in Middletown, as this is what he was involved in from

          “day one” after the closure was announced.

                  52.     Moreover, Plaintiff was working very productively at the Facility, including

          arranging for the sale for Defendant of close to a million dollars’ worth of now-excess or

          otherwise “to be discarded” equipment, to Defendant’s financial benefit. These efforts were

          “above and beyond” what Plaintiff’s job required, and thus he should be compensated in

          quantum meruit for the economic benefits received by Defendant.

                  53.     When Chromalloy’s Sean Morrison (Director of Operations) came to the

          Middletown Facility to release Plaintiff from his duties, Plaintiff refused to sign a proffered

          resignation letter.

                  54.     Due to his 27+ years of loyal service to Chromalloy, Plaintiff believed that

          Chromalloy would “do the right thing.”

                  55.     Chromalloy did not “do the right thing.”

                  56.     Yet, upon information and belief, under Chromalloy’s published severance

          policy, Plaintiff was eligible for severance.

                  E. Disparate treatment due to age and perceived disability—the discriminatory
                     denial of severance
                  57.     Upon information and belief, several employees got retention bonuses, monthly

          stay pay bonus and severance pay and some may still work for Chromalloy at its Orangeburg,

          New York location.

                  58.     These employees include Rob T. and Dave B. (last names to be provided upon

          request).




                                                          8 of 14
FILED: ROCKLAND COUNTY CLERK 04/12/2021 11:34 AM                                                INDEX NO. 031871/2021
NYSCEF DOC. NO. 1Case 1:21-cv-04564-JPC Document 1-1 Filed 05/21/21 Page 10 of 18
                                                                      RECEIVED  NYSCEF: 04/12/2021




                 59.        Chromalloy’s Middletown Facility human resources official, Marita Lally (a

          much younger woman), also received a severance, and then ended up working part time at

          Chromalloy’s Orangeburg facilities.

                 60.     Several employees at Chromalloy’s Middletown Facility were asked if they had

          any interest in transferring to Chromalloy’s Orangeburg location. When they replied with a

          “no,” they received a Chromalloy severance. Each was much younger than Plaintiff.

                 61.     Corroborating the unfair and discriminatory treatment, Chromalloy’s NE

          regional HR manager Dee Sinski expressed her opinion that: “Tim [Plaintiff] is getting

          screwed.”

                 62.     HR Regional Manager Sinski told Plaintiff that once it was decided that he not

          to go to Orangeburg, but should stay at the Facility in Middletown, that he would receive a

          monthly stay pay bonus, retention bonus and severance pay (if he decided to retire). And that he

          would also be entitled to unemployment insurance.

                 63.     These were discriminatory misrepresentations by Ms. Sinski.

                 64.     Plaintiff was induced not to transfer to Orangeburg after VP of Finance Jim

          Longellotti said that “if the lease is not up for two years, then lets drag the shutdown out over

          two years,” which statement reasonably misled Plaintiff into believing that Chromalloy desired

          that he remain at its Middletown Facility until the end of 2020.

                 65.     This was a material misrepresentation by Mr. Longellotti, motivated by unlawful

          discrimination.

                 66.     Plaintiff Krebs was an older worker who, upon information and belief, was

          replaced by a much younger, non-disabled worker.

                 67.     Plaintiff Krebs suffered from ADA-recognized disabilities (and Defendant’s




                                                       9 of 14
FILED: ROCKLAND COUNTY CLERK 04/12/2021 11:34 AM                                                 INDEX NO. 031871/2021
NYSCEF DOC. NO. 1Case 1:21-cv-04564-JPC Document 1-1 Filed 05/21/21 Page 11 of 18
                                                                      RECEIVED  NYSCEF: 04/12/2021




          perception thereof, based in part on Defendant’s records reflecting disability).

                 68.     Based upon the above, Defendant (including defendants Chromalloy Gas

          Turbine LLC, Chromalloy Inc., Sequa Corporation and The Carlyle Group) had, upon

          information and belief, one or more job position into which Plaintiff was qualified for, and

          which position(s) should have been offered to him, and would have been offered to him but for

          his age and perceived health problems.

                 69.     Plaintiff received a Notice of Right to Sue from the U.S. EEOC within 90 days

          from the date of filing of this action, and therefore his federal claims are timely.

                                    FIRST CAUSE OF ACTION—
                             AGE DISCRIMINATION IN VIOLATION OF THE
                         AGE DISCRIMINATION IN EMPLOYMENT ACT (“ADEA”),
                                        29 U.S.C. § 621 et seq.
                 70.     Plaintiff hereby repeats and reiterates each of the allegations above as if fully

          repeated here at length.

                 71.     Upon information and belief, but for Plaintiff’s age, Defendant would not have

          had such animus regarding Plaintiff’s disabilities and perceived disability.

                 72.     Upon information and belief, but for Plaintiff’s age, Defendant would have

          located a new job position for him after its closure of its Middletown Facility.

                 73.     Upon information and belief, a reasonable jury will find Plaintiff’s age to be a

          “but for” cause of his termination, together with Defendant’s disability animus.

                 74.     Plaintiff has been damaged thereby.

                 75.     Under the ADEA, Plaintiff is also entitled to liquidated damages.

                                    SECOND CAUSE OF ACTION —
                           DISABILITY DISCRIMINATION IN VIOLATION OF THE
                              AMERICANS WITH DISABILITIES ACT (“ADA”),
                                        42 U.S.C. § 12101 ET. SEQ.
                 76.     Plaintiff’s repeats and reiterates each of the allegations above as if fully repeated




                                                       10 of 14
FILED: ROCKLAND COUNTY CLERK 04/12/2021 11:34 AM                                                   INDEX NO. 031871/2021
NYSCEF DOC. NO. 1Case 1:21-cv-04564-JPC Document 1-1 Filed 05/21/21 Page 12 of 18
                                                                      RECEIVED  NYSCEF: 04/12/2021




          here at length.

                  77.       The Americans with Disabilities Act of 1990, 42 U.S.C. § 12101 et. seq.,

          enforceable under 27 U.S.C. § 1331 and 1343(4), protects individuals from employment

          discrimination based upon physical or mental disability, or based upon being perceived as or

          having a record of such disability.

                  78.       Plaintiff had one or more psychological and physical disabilities known to

          Defendant—namely, a stroke, and the physiological and psychological aftereffects of such,—

          which illnesses, separately and together, substantially limited one or more major life activities

          of Plaintiff; or perceived to limit such by Defendant, as reflected in Defendant records.

                  79.       Because of his age and perceived disability (or actual disability, and

          Defendant’s record of such), Plaintiff suffered a refusal to accommodate and adverse job action

          including job termination.

                  80.       Upon information and belief, absent Plaintiff’s stroke, Defendant would have

          found a new job for Plaintiff within the Defendant’s nationwide organization, and offered such

          to Plaintiff.

                  81.       Defendant’s deeming Plaintiff as having “resigned” was a pretext for unlawful

          discrimination.

                  82.       Plaintiff was damaged thereby.

                                            THIRD CAUSE OF ACTION —
                                                  RETALIATION
                  83.       Plaintiff’s repeats and reiterates each of the allegations above as if fully repeated

          here at length.

                  84.       Plaintiff's reported and objected to unlawful discrimination against Plaintiff and

          others, and had an objective and reasonable belief that defendant was engaged in conduct




                                                         11 of 14
FILED: ROCKLAND COUNTY CLERK 04/12/2021 11:34 AM                                                   INDEX NO. 031871/2021
NYSCEF DOC. NO. 1Case 1:21-cv-04564-JPC Document 1-1 Filed 05/21/21 Page 13 of 18
                                                                      RECEIVED  NYSCEF: 04/12/2021




          unlawful under the ADA and ADEA.

                 85.        Plaintiff opposed such unlawful conduct by making good faith claims or

          complaints of discrimination to defendant.

                 86.        As a consequence, defendant engaged in adverse treatment of Plaintiff.

                 87.        Plaintiff was damaged thereby.

                                           FOURTH CAUSE OF ACTION —
                                           NEW YORK STATE LAW CLAIMS
                 88.        Plaintiff’s repeats and realleges each of the allegations above as if fully repeated

          here at length.

                 Unlawful Age and Disability Discrimination under N.Y.S. Human Rights Law

                 89.        Defendant's disparate treatment of Plaintiff on the basis of his age and perceived

          disability was in violation of the New York State Human Rights Law. See, N.Y.S. Exec. Law s.

          296 et seq.

                 90.        Plaintiff was damaged thereby.

                 Breach of Contract

                 91.        Defendant's express and implied promises to Plaintiff, and breach of such

          promises, constituted a breach of contract by Defendant.

                 92.        Plaintiff was damaged thereby.

                 Intentional and Negligent Infliction of Mental Distress

                 93.        Defendant's actions violating its express and implied promises to Plaintiff, and

          actions that appeared designed to prey on Plaintiff’s disabilities and vulnerabilities, constituted

          intentional and/or negligent inflictions of mental distress.

                 94.        Plaintiff was damaged thereby.

                 Unjust Enrichment/ in quantum meruit and Negligent Infliction of Mental Distress




                                                         12 of 14
FILED: ROCKLAND COUNTY CLERK 04/12/2021 11:34 AM                                                INDEX NO. 031871/2021
NYSCEF DOC. NO. 1Case 1:21-cv-04564-JPC Document 1-1 Filed 05/21/21 Page 14 of 18
                                                                      RECEIVED  NYSCEF: 04/12/2021




                  95.    Plaintiff performed services for Defendant beyond his contractual obligation,

          including but not limited to the sale of salvaged and excess Facility equipment, thus benefitting

          Defendant, which benefits Defendant accepted but for which Defendant did not compensate

          Plaintiff.

                  96.    Plaintiff is entitled to appropriate compensation in quantum meruit.

                  97.    Plaintiff was damaged thereby.

                                               DEMAND FOR JURY
                                Plaintiff hereby demands trial by jury in this action.

               WHEREFORE, Plaintiff prays that this Court grant judgment containing the following
          relief:

                  a) An award of Plaintiff's actual damages in an amount to be determined at trial for
                  loss of wages, benefits, and severance, including back pay and front pay compensating
                  Plaintiff for loss of past and future salary and benefits, including severance;
                  b) An award of damages to be determined at trial to compensate Plaintiff in quantum
                  meruit, and also for mental anguish, humiliation, embarrassment, and emotional injury;
                  c) An award of liquidated and punitive damages;
                  d) An order enjoining defendants from engaging in the wrongful practices alleged
                  herein and to reinstate Plaintiff’s employment with Defendant;
                  e) An award of reasonable attorneys’ fees and the costs of this action; and
                  f) Such other and further relief as this Court may deem just and proper.
          Dated: Stony Point, New York
              April 7, 2021
                                                                      /S/
                                                               MICHAEL D. DIEDERICH, JR.
                                                               Attorney for Plaintiff MD 2097
                                                               361 Route 210
                                                               Stony Point, NY 10980
                                                               (845) 942-0795
                                                               Mike@DiederichLaw.com

          Attachments
          Exhibit “1” – Right to Sue Letter




                                                      13 of 14
FILED: ROCKLAND COUNTY CLERK 04/12/2021 11:34 AM                                                                         INDEX NO. 031871/2021
NYSCEF DOC. NO. 1Case 1:21-cv-04564-JPC Document 1-1 Filed 05/21/21 Page 15 of 18
                                                                      RECEIVED  NYSCEF: 04/12/2021
   EEOC Form 161 (11/16)                    U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

                                                    DISMISSAL AND NOTICE OF RIGHTS
   To:    Timothy Krebs                                                                  From:     New York District Office
          8 Taylor Road                                                                            33 Whitehall Street
          Warwick, NY 10990                                                                        5th Floor
                                                                                                   New York, NY 10004


                               On behalf of person(s) aggrieved whose identity is
                               CONFIDENTIAL (29 CFR §1601.7(a))
   EEOC Charge No.                                 EEOC Representative                                                   Telephone No.

                                                   Christopher Y. Fuentes,
   520-2019-06034                                  Investigator                                                          (929) 506-5300
   THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
                    The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

                    Your allegations did not involve a disability as defined by the Americans With Disabilities Act.

                    The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.

                    Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged
                    discrimination to file your charge
          X         The EEOC issues the following determination: Based upon its investigation, the EEOC is unable to conclude that the
                    information obtained establishes violations of the statutes. This does not certify that the respondent is in compliance with
                    the statutes. No finding is made as to any other issues that might be construed as having been raised by this charge.
                    The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

                    Other (briefly state)



                                                            - NOTICE OF SUIT RIGHTS -
                                                      (See the additional information attached to this form.)

   Title VII, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
   Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
   You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
   lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
   lost. (The time limit for filing suit based on a claim under state law may be different.)

   Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
   alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
   before you file suit may not be collectible.

                                                                        On behalf of the Commission


   Enclosures(s)                                                                                                               (Date Mailed)
                                                                       Judy A. Keenan,
                                                                       District Director
   cc:
                                                                                        Michael D. Diederich, Esq.
                                                                                        DIEDERICH LAW OFFICE
              CHROMALLOY GAS TURBINE LLC                                                361 Route 210
              330 Blaisdell Road                                                        Stony Point, NY 10980
              Orangeburg, NY 10962



               COMPLAINT EXHIBIT "1"

                                                                         14 of 14
Case 1:21-cv-04564-JPC Document 1-1 Filed 05/21/21 Page 16 of 18




           EXHIBIT B
       Case 1:21-cv-04564-JPC Document 1-1 Filed 05/21/21 Page 17 of 18


SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF ROCKLAND

TIMOTHY KREBS,

       -against-
                                                                    Acknowledgement of Receipt by
                                                                    Mail of Summons and Complaint

                                                                    Index No. 03187/2021

CHROMALLOY GAS TURBINE, LLC.,
CHROMALLOY INC. ,SEQUA CORPORATION,
BRIAN COSTA, AND THE CARYLE GROUP,

                              Defendants.

A. STATEMENT OF SERVICE BY MAIL
To:    Chromeflay Gas Turbine, Lic.,
       Chrome.11oy Inc. ,Sequa Corporation,
       Brian Costa, And The Caryle Group
       c/o Counsel
       Amanda B. Saunders, Esq.
       Deputy General Counsel
       ChromeIloy Gas Turbine, LLC
       330 Blaisdell Rd
       Orangeburg, NY l062

The enclosed summons and complaint are served pursuant to section 312-a of the Civil Practice Law and
Rules
To avoid being charged with the expense of service upon you, you must sign, date and complete the
acknowledgement part of this form and mail or deliver one copy of the completed form to the sender
within thirty (30) days from the date you receive it. You should keep a copy for your records or your
attorney. If you wish to consult an attorney, you should do so as soon as possible before the thirty (30)
days expire.
If you do not complete and return the form to the sender within thirty (30) days, you (or the party on
whose behalf you are being served) will be required to pay expenses incurred in serving the summons
and complaint, or summons and notice, or notice of petition and petition in any other manner permitted
by law, and the cost of such service as permitted by law will be entered as a judgment against you.
If you have received a complaint or petition with this statement, the return of this statement and
acknowledgement does not relieve you of the necessity to answer the complaint or petition. The time to
answer expires twenty (20) days after the day you mail or deliver this form to the sender. If you wish to
consult with an attorney, you should do so as soon as possible before the twenty (20) days expire.
If you are served on behalf of a corporation, unincorporated association, partnership or other entity, you
must indicate under your signature your relationship to the entity. If you are served on behalf of
another person and you are authorized to receive process, you must indicate under your signature your
authority.
It is a crime to forge a signature or to make a false entry on this statement or on the acknowledgement.
        Case 1:21-cv-04564-JPC Document 1-1 Filed 05/21/21 Page 18 of 18


                                    Krebs v Chrornalloy Inc. and Sequa Corporation, Index No, 03187/2021

B. ACKNOWLEDGEMENT OF RECEIPT OF SUMMONS AND COMPLAINT

I received a complaint in the above-captioned matter at:

   33o b1cti36-e-11 Rc\, 0\rcuoceu,NY logLD
PLEASE CHECK ONE OF THE FOLLOWING:
IF   CHECKED, COMPLETE AS INDICATED:
    I am not in military service.
    I am in military service, and my rank, serial number and branch of service are as follows:

                  Rank

                  Serial Number

                  Branch of Service

TO BE COMPLETED REGARDLESS OF MILITARY STATUS:

Date:    R-P9(-'t 2)
         (Date this Acknowledgement is executed)

         the above\ as true                 of perjury.




 Ama.nd-oL               Scuadecs
Print Name

 CAN( YnaA.V0k.,k &Cis                -11.)nafu_      L Lc_.‘
Vame of Defendant(s) _)

       OkL) Ga1_124e0           Coo,n&A            As5c5-koack- sees\ein
Position with Defendant for which acting (i.e., officer, attorney, etc.)


PLEASE COMPLETE ALL BLANKS, INCLUDING DATE
Return completedform to:
       Diederich Law Office
       361 Route 210, Stony Point, NY 10980
       Tel. (845) 942-0795 email: Mike@DiederichLaw.com

Form (3 copies) with complaint mailed to Defendant(s) with prepaid return envelope on April 14, 2021
